                                 UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF TENNESSEE
                                      NASHVILLE DIVISION

    PHARAOH ILLUM’MAATI,                                    )
                                                            )
           Plaintiff,                                       )
                                                            )    No. 3:20-cv-00546
    v.                                                      )
                                                            )    Judge Trauger
    KENNETH BAILEY, et al.,                                 )
                                                            )
           Defendants.                                      )


                               MEMORANDUM OPINION AND ORDER

          Pending before the court is a pro se motion entitled “Motion for Request: The Order to

Close the Case. Regarding Entries for July 1, 2020 and August 12, 2020. Claimant Has Never

Forfeited His Right to Bring Suit Against a Municipality Under 42 U.S.C.S. § 1983; And Must

Put Court on Notice of Actual ‘Scheme or Artifice to Defraud’ and Interfere with Legal Mail” filed

by the plaintiff. (Doc. No. 9).

I.        Background

          Pharaoh Illum’maati, an inmate of the Trousdale Turner Correctional Center (TTCC) 1 in

Hartsville, Tennessee, filed a pro se complaint under 42 U.S.C. § 1983, alleging violations of his

civil rights. (Doc. No. 1). The plaintiff listed his return mailing address as:

                                     Common Law Office of America
                                        Pharaoh Illlum’maati SPC
                                Trousdale Turner Prison Industrial Complex
                                         C/O U.S. Postal Service
                                             140 Macon Way
                                    Hartsville, Tennessee 37074-2080

1
          Petitioner refers to his facility as the Trousdale Turner Prison Industrial Complex; however, there is no such
facility. According to the Tennessee Department of Correction website, the correctional facility located at 140 Macon
Way, Hartsville, TN, is called the Trousdale Turner Correctional Center. See Tenn. Dep’t of Corr.,
https://www.tn.gov/correction/sp/state-prison-list/trousdale-turner-correctional-center.html (last visited on Oct. 23,
2020).

                                                           1

         Case 3:20-cv-00546 Document 10 Filed 11/10/20 Page 1 of 8 PageID #: 25
(Id. at 8).

        By order entered on July 1, 2020, the court notified the plaintiff that his case could not

proceed until he took additional action. (Doc. No. 3). The court directed the Clerk to send the

plaintiff a blank application to proceed in forma pauperis for prisoners and, in turn, directed the

plaintiff to do one of the following within 30 days of the date he received the court’s order: either

return to the district court a properly completed application to proceed in forma pauperis or submit

the full civil filing fee to the Clerk of Court. (Id. at 1).

        Further, the court noted that the complaint was signed by Mateem Malik Men-Nefer Shakur

Rā (Doc. No. 1 at 3, 4) who, on page six of the complaint, indicated that he would be representing

the plaintiff in this action. (Id. at 6). Mateem Malik Men-Nefer Shakur Rā was identified as a

“Private Attorney General” and “Common Law Counsel” for the plaintiff. (Id.) Because Mateem

Malik Men-Nefer Shakur Rā had not established that he is a licensed attorney in the State of

Tennessee, the court informed him that he could not represent the plaintiff in this action unless and

until he established the appropriate credentials. (Doc. No. 3 at 2). The court then directed the Clerk

to return the original complaint to the plaintiff so that he could comply with Federal Rule of Civil

Procedure 11(a). (Id. at 2). In turn, the court directed the plaintiff to return the signed complaint

to the court within 30 days of his receipt of the court’s order or establish that he is represented by

an attorney licensed by the State of Tennessee. (Id. at 2-3). The court advised the plaintiff that he

could request an extension of time to comply with the court’s order if he did so within 30 days of

the date of entry of the court’s order. (Id. at 3).

        Because the plaintiff failed to respond to the court’s order of July 1, 2020, the court

dismissed this action for failure to comply with the order of the court and for want of prosecution




                                                      2

     Case 3:20-cv-00546 Document 10 Filed 11/10/20 Page 2 of 8 PageID #: 26
by order entered on August 12, 2020. (Doc. No. 5). Judgment was entered on the same date.

(Doc. No. 6).

       The plaintiff now has filed a motion in which he states that he did not receive either of the

court’s prior orders and only learned of them when he called the Clerk’s Office to inquire as to the

status of his case. (Doc. No. 9 at 1). He essentially asks the court to reconsider its July 1, 2020

order dismissing this action.

II.    Rules 59 and 60 Standards of Review

       Because there is no federal procedural rule permitting a “motion for reconsideration,” the

court considers the plaintiff’s motion (Doc. No. 9) as a motion to alter or amend judgment under

Rule 59(e) of the Federal Rules of Civil Procedure. Motions to alter or amend judgment may be

granted if there is a clear error of law, newly discovered evidence, an intervening change in

controlling law, or to prevent manifest injustice. GenCorp, Inc. v. Am. Int’l Underwriters, 178 F.3d

804, 834 (6th Cir.1999). The movant may not use Rule 59 to re-argue the case or to present

evidence that should have been before the court at the time judgment entered. See Roger Miller

Music, Inc., v. Sony/ATV Publ’g, LLC, 477 F.3d 383, 395 (6th Cir. 2007) (collecting cases).

       Rule 59 motions must be filed no later than 28 days after the entry of judgment. Fed. R.

Civ. P. 59(e). Here, the plaintiff’s motion was not filed within 28 days after entry of judgment;

thus, the motion is untimely under Rule 59.

       Federal Rule of Civil Procedure 60(b) allows a court to relieve a party from a final

judgment for the following reasons: (1) mistake, inadvertence, surprise, or excusable neglect; (2)

newly discovered evidence that, with reasonable diligence, could not have been discovered in time

to move for a new trial under Rule 59(b); (3) fraud (whether previously called intrinsic or

extrinsic), misrepresentation, or misconduct by an opposing party; (4) the judgment is void; (5)



                                                 3

      Case 3:20-cv-00546 Document 10 Filed 11/10/20 Page 3 of 8 PageID #: 27
the judgment has been satisfied, released, or discharged, or the judgment is based on an earlier

judgment that has been reversed or vacated, or applying it prospectively is no longer equitable; or

(6) any other reason that justifies relief. Fed. R. Civ. P. 60(b)(1)-(6).

        Rule 60(b)(6) is a catchall provision that provides for relief from a final judgment for any

reason justifying relief not captured in the other provisions of Rule 60(b). McGuire v. Warden, 738

F.3d 741, 750 (6th Cir. 2013). Rule 60(b)(6) only applies in exceptional or extraordinary

circumstances where principles of equity mandate relief. Id. “The decision to grant Rule 60(b)(6)

relief is a case-by-case inquiry that requires the trial court to intensively balance numerous factors,

including the competing policies of the finality of judgments and the incessant command of the

court’s conscience that justice be done in light of all the facts.” Blue Diamond Coal v. Trustees of

United Mine Workers, 249 F.3d 519, 529 (6th Cir. 2001); see also Thompson v. Bell, 580 F.3d 423,

442 (6th Cir. 2009). A district court’s discretion in deciding a Rule 60(b)(6) motion is especially

broad due to the underlying equitable principles involved. Tyler v. Anderson, 749 F.3d 499, 509

(6th Cir. 2014).

        A motion for relief from a judgment or order under Rule 60 must be filed “within a

reasonable time—and for reasons (1), (2), and (3) no more than a year after the entry of the

judgment or order or the date of the proceeding.” Fed. R. Civ. P. 60(c)(1). Therefore, the plaintiff’s

motion (Doc. No. 9), if construed as a Rule 60 motion, was timely filed.

III.    Rule 60 Analysis

        The plaintiff urges the court to vacate its August 12, 2020 order dismissing this action

because he never received the court’s July 1, 2020 deficiency order. As a result, he argues, he did

not know he needed to take additional steps prior to the court dismissing his action. The plaintiff

petitions the court to grant injunctive relief and permit an extension of time to amend the pleadings



                                                   4

       Case 3:20-cv-00546 Document 10 Filed 11/10/20 Page 4 of 8 PageID #: 28
in this case 2 and in Case No. 3:20-cv-00598 3 “for pecuniary damages, and to have the guarantees

of the Court to enforce injunctive mandates to protect prisoners [sic] rights when dealing with his

receiving of legal mail.” (Doc. No. 9 at 1).

         The record reflects that the court sent its prior orders to the plaintiff at the address he

provided, and both orders were returned to the court. Upon return, the envelope containing the

court’s July 1, 2020, order bears what appears to be a postal stamp stating, “Not deliverable as

addressed; Unable to forward; Return to sender.” (Doc. No. 4 at 1). The envelope also bears a

handwritten comment: “NO TDOC#.” (Doc. No. 4 at 1). The envelope containing the court’s

August 12, 2020 order bears what appears to be a postal stamp stating, “Return to sender; Refused;

Unable to forward.” (Doc. No. 7 at 1). In addition, the envelope bears a stamp by the “Trousdale

County Correctional Facility” 4 indicating that the item should be returned to sender because there

was “No Inmate TDOC #.” (Id.)

         It appears, then, that TTCC did not deliver the court’s mail to the plaintiff because the

envelope lacked his Tennessee Department of Correction (TDOC) prisoner identification number.

(Id.) TDOC Policy 507.02 VI (G) provides as follows:

         All incoming mail must bear the inmate’s committed name, TDOC identification
         number, and the correct institutional address of the inmate recipient. Aliases may
         be included when such have been legally changed through the court. Exception to
         the TDOC identification number requirement is allowed for incoming Form 1099s,
         which are issued by the federal government to indicate the inmate’s earned wages.
         In this instance, the inmate’s Social Security number has been indicated and will

2
          Because this case has been dismissed, it is procedurally inappropriate to seek an extension of time within
which to file a motion to amend the pleadings. Instead, the plaintiff must ask the court to vacate its order dismissing
this action.

3
          The court cannot grant relief to the plaintiff in a case other than the instant case. Any motions or requests for
relief pertaining to Case No. 3:20-cv-00598 must be filed in that case.

4
          It is unclear why this stamp does not say Trousdale Turner Correctional Facility, the site of the plaintiff’s
incarceration. It seems unlikely that an employee of the Trousdale County jail—which is located at 315 East Main
Street in Hartsville, Tennessee—stamped the plaintiff’s envelope bearing the mailing address of the TTCC. It appears
TTCC mailroom personnel are using a stamp that does not match the current name of the facility.

                                                            5

      Case 3:20-cv-00546 Document 10 Filed 11/10/20 Page 5 of 8 PageID #: 29
        serve as proper identification. Every effort shall be made to deliver inmate mail;
        however, when neither the correct identity of the inmate recipient nor the sender
        can be determined, the mail/package in question shall be returned to the USPS as
        “undeliverable mail”. Incoming mail that has been opened must be resealed and
        returned with postage paid by the facility.

Id.

        The plaintiff does not dispute that he failed to provide his TDOC identification number to

the court in this case. 5 The court questions, however, whether the TDOC policy directing state

facilities to refuse to deliver an inmate’s legal mail simply because the mailing address fails to

include the inmate’s TDOC identification number passes constitutional muster. “A prisoner's right

to receive mail is protected by the First Amendment, but prison officials may impose restrictions

that are reasonably related to security or other legitimate penological objectives.” Sallier v. Brooks,

343 F.3d 868, 873-74 (6th Cir. 2003) (citing Knop v. Johnson, 977 F.2d 996, 1012 (6th Cir. 1992).

A prison's security needs do not automatically trump a prisoner's First Amendment right to receive

mail, “especially correspondence that impacts upon or has import for the prisoner's legal rights,

the attorney-client privilege, or the right of access to the courts.” Sallier, 343 F.3d at 873-74 (citing

Kensu v. Haigh, 87 F.3d 172, 174 (6th Cir. 1996). “Not all mail that a prisoner receives from a

legal source will implicate constitutionally protected legal mail rights. Indeed, even mail from a

legal source may have little or nothing to do with protecting a prisoner's access to the courts and

other governmental entities to redress grievances or with protecting an inmate's relationship with

an attorney.” Id. at 874.




5
        The court notes that the plaintiff identifies himself at Mateem Hudson, TDOC prisoner identification number
505868, in Case No. 3:20-cv-00598, which is pending before the Honorable Judge William L. Campbell, Jr.


                                                        6

      Case 3:20-cv-00546 Document 10 Filed 11/10/20 Page 6 of 8 PageID #: 30
         Here, TDOC Policy 507.02 VI (G) 6 prevented the plaintiff from receiving a clearly-

identified order of the court that required the plaintiff to take action in his federal civil rights action

before a certain date. Therefore, the legal mail at issue related to “protecting a prisoner’s access to

the courts.” Id. Indeed, the plaintiff’s failure to comply with the court’s order—which the plaintiff

never received—resulted in the dismissal of the plaintiff’s action. It is clear that TDOC policy

“implicates constitutionally protected legal mail rights.” Id. Under the circumstances presented

here, the court finds that principles of equity mandate relief under Rule 60. Consequently, the

plaintiff’s motion (Doc. No. 9) will be granted.

IV.      Conclusion
         Accordingly, the plaintiff’s motion (Doc. No. 9), construed as a Rule 60(b) motion for

relief from a judgment or order, is hereby GRANTED. The court’s order of August 12, 2020 (Doc.

No. 5) therefore is VACATED.

         The Clerk is DIRECTED to (1) send the plaintiff a blank application to proceed in forma

pauperis for prisoners; (2) return the plaintiff’s original complaint to him; 7 and (3) resend the

court’s order of July 1, 2020 (Doc. No. 3) to the plaintiff. The Clerk shall send the plaintiff’s mail

to:

                        Pharaoh Illum’maati/Mateem Hudson # 505868
                            Trousdale Turner Correctional Facility
                                    C/O U.S. Postal Service
                                       140 Macon Way
                              Hartsville, Tennessee 37074-2080 8

6
         The court notes that the plaintiff could have aided in the mailroom staff’s ability to identify him as the
recipient of the court’s orders by including his legal name (Mateem Hudson) not just his alias in his mailing address.
Further, it is unclear why the plaintiff could not have included his TDOC prisoner identification number in this case
when he did so in his other case pending in this district.

7
          In the event the original complaint is no longer available, the Clerk shall mail the plaintiff a copy of his
original complaint for the plaintiff’s signature.

8
         While the plaintiff maintains that TTCC should have been able to identify him as the intended recipient of
the court’s mail because “the mail room dept. had enough information on the contents on the document to properly

                                                          7

      Case 3:20-cv-00546 Document 10 Filed 11/10/20 Page 7 of 8 PageID #: 31
         In order to proceed with this action, the plaintiff MUST comply with the court’s

instructions set forth in the July 1, 2020 order no later than December 15, 2020.

         An extension of time to comply with this order may be requested from this court if the

plaintiff files a motion for an extension of time within 30 days of the date of entry of this order.

Floyd v. United States Postal Service, 105 F.3d 274, 279 (6th Cir. 1997), superseded on other

grounds by Rule 24, Fed. R. App. P.

         It is so ORDERED.


                                                                ____________________________________
                                                                Aleta A. Trauger
                                                                United States District Judge




identify Mateem Hudson via HUDSON TRUST ACCT# 505868,” (Doc. No. 9 at 1), the plaintiff identifies himself
as Pharaoh Illum’maati in his complaint and return mailing address—not Mateem Hudson. It appears that Pharaoh
lllum’maati is an alias for Mateem Hudson. In an attempt to facilitate delivery to the plaintiff, the court has directed
the Clerk to include the plaintiff’s apparent alias in his mailing address.


                                                           8

      Case 3:20-cv-00546 Document 10 Filed 11/10/20 Page 8 of 8 PageID #: 32
